PER CURIAM.
This is an appeal from a sentence entered pursuant to a plea to attempted sexual battery and aggravated battery (among other charges). The trial court classified the victim injury on the scoresheet as “severe.”
The defendant hit the victim in her eye. A few months prior to the attack a congenital defect in the eye had been corrected by surgery. Following this injury the eye required additional surgery. We find no abuse of discretion and affirm. Cf. Whiddon v. State, 539 So.2d 586 (Fla. 1st DCA 1989); McDonald v. State, 520 So.2d 668 (Fla. 1st DCA 1988).
We note that the guideline scoring for sex offenses, unlike for other categories, leaves the trial court no option to score an injury as “moderate.” Trial courts are left to decide, ad hoc, whether to treat such an *283injury as either slight, where less than severe, or severe, where more than slight. We recommend that the Sentencing Guidelines Commission and the legislature consider modifying scoresheet # 2 accordingly.
The state concedes that the trial court erred in ordering payment of restitution, fees and costs, as they were imposed without notice and were not in conformity with the announced sentence.
The judgment is therefore reversed and remanded in order that the defendant may be resentenced as to restitution, fees and costs. In all other respects it is affirmed.
HERSEY, C.J., and STONE and WARNER, JJ., concur.